Citation Nr: 0315660	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  96-08 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease as secondary to service-connected fracture of the 
left transverse process at L2.

2.  Entitlement to an increased (compensable) evaluation for 
fracture of the left transverse process at L2.


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1995 by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The claims identified 
above have, since that rating decision, been denied on 
several occasions by the Board, after which the veteran 
appealed those determinations to the United States Court of 
Veterans Appeals, now the United States Court of Appeals for 
Veterans Claims (Court); the Court, on each occasion, vacated 
the Board's decision and remanded the case to the Board for 
further action and review.  The most recent Board 
adjudication in this process was a denial of the veteran's 
claims in May 2002; the Court, by means of an Order 
promulgated in February 2003 pursuant to a Joint Motion to 
Remand and to Stay Proceedings, once again vacated the 
Board's decision and remanded the case to the Board for 
further action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  In the instant case, the veteran has not 
been furnished with any information as to VA's enhanced 
obligations under the VCAA, and in particular as to VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As was noted in the Joint 
Motion that formed the basis for the most recent Order of the 
Court, this matter should be addressed prior to any further 
appellate review of this case by the Board.  



This case is therefore REMANDED for the following:

The RO is to advise the veteran, by means 
of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process concerns.  No inferences as to the ultimate 
disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




